Citation Nr: 1030771	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent 
for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran testified at a Board hearing conducted 
at the RO before the undersigned.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking an increased evaluation in excess of 20 
percent for his service-connected diabetes mellitus, type II.

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his hearing before the Board, the Veteran testified that he 
was hospitalized for his diabetes mellitus, type II, in the 
summer of 2009 at the Darnall Army Medical Center in Fort Hood, 
Texas.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); 
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran testified before the Board that his 
diabetes mellitus, type II, requires him to limit his physical 
activities.  When rating diabetes mellitus, type II,  under 38 
C.F.R. § 4.119, Diagnostic Code 7913, medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 
360, 363- 364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  
Given the Veteran's contentions herein, along with the passage of 
time since his most recent VA examination, the RO should schedule 
the Veteran for a new VA examination to ascertain the current 
severity of his diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for his diabetes 
mellitus, type II, since July 2010.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment or examination he 
may identify.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  

Regardless of the Veteran's response, the 
RO should attempt to obtain the Veteran's 
treatment records from the Darnall Army 
Medical Center during the summer (May 
through September) of 2009.

All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The RO must schedule the Veteran for an 
examination to determine the current level 
of severity of his diabetes mellitus, type 
II.  The claims folder and a copy of this 
Remand must be made available to the 
examiner who should indicate on the 
examination report that (s)he has reviewed 
the folder in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating diabetes mellitus, type II.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


